 Case 1:20-cv-00434-PLM-RSK ECF No. 14 filed 08/10/20 PageID.101 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

DARREN DEON JOHNSON,

                     Plaintiff,                     Case No. 1:20-cv-434

v.                                                  Honorable Paul L. Maloney

M. BROWN et al.,

                     Defendants.
____________________________/

                                         JUDGMENT

              In accordance with the order issued this date:

              IT IS ORDERED that Plaintiff’s action is DISMISSED WITHOUT

PREJUDICE for lack of prosecution and failure to comply with the Court’s order.



Dated:    August 10, 2020.                           /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
